Title: John Adams to Abigail Adams Smith, 16 July 1788
From: Adams, John
To: Smith, Abigail Adams


        
          Braintree, July 16, 1788.
          My Dear Child:
        
        Your mamma’s hand has been wholly unable to hold a pen, without exquisite pain, from the time of our arrival; and I am afraid your brothers have not done their duty in writing to you. Indeed, I scarcely know what apology to make for myself. Would you believe this is the first day that I have taken a pen into my hand since I came ashore?
        
        I am happy to hear from all quarters a good character of all your brothers. The oldest has given decided proofs of great talents, and there is not a youth of his age whose reputation is higher for abilities, or whose character is fairer in point of morals or conduct. The youngest is as fine a youth as either of the three, if a spice of fun in his composition should not lead him astray. Charles wins the heart, as usual, and is the most of a gentleman of them all.
        You, my dear daughter, are in new scenes, which require new duties. Mr. Smith’s mother has a right to all the dutiful filial respect, affection, and attention, that you can show her; and his brothers and sisters you ought to consider as your own. When I say this, I say no more than what I know must long ago have occurred to a lady of your reflection, discretion, and sensibility.
        I wish to be informed, as fully as may be with propriety, of Mr. Smith’s views. My desire would be to hear of him at the bar, which, in my opinion, is the most independent place on earth. A seeker of public employments is, in my idea, one of the most unhappy of all men. This may be pride; but if it is, I cannot condemn it. I had rather dig my subsistence out of the earth with my own hands, than be dependent on any favour, public or private; and this has been the invariable maxim of my whole life. Mr. Smith’s merit and services entitle him to expect employment under the public; and I know him to be a man of too much spirit as well as honour, to solicit with the smallest degree of meanness for any thing. But I would not be dependent; I would have a resource. There can be none better than the bar. I hope my anxiety for his and your welfare, has not betrayed me into any improper expressions, or unbecoming curiosity.
        You may be anxious, too, to know what is to become of me. At my age, this ought not to be a question; but it is. I will tell you, my dear child, in strict confidence, that it appears to me that your father does not stand very high in the esteem, admiration, or respect of his country, or any part of it. In the course of a long absence his character has been lost, and he has got quite out of circulation. The public judgment, the public heart, and the public voice, seem to have decreed to others every public office that he can accept of with consistency, or honour, or reputation; and no other alternative is left for him, but private life at home, or to go again abroad. The latter is the worst of the two; but you may depend upon it, you will hear of him on a trading voyage to the East Indies, or to Surrinam, or Essequibo, before you will hear of his descending as a public man beneath himself.
        
        Write me as often as you can, and believe me / Your ever affectionate father,
        John Adams.
      